MANDATE

                                 Court of Appeals
                            First District of Texas
                                  NO. 01-13-00458-CR

                      WILLIAM SOLOMON LEWIS, Appellant

                                            V.
                           THE STATE OF TEXAS, Appellee

    Appeal from the 239th District Court of Brazoria County. (Tr. Ct. No. 59246).


TO THE 239TH DISTRICT COURT OF BRAZORIA COUNTY, GREETINGS:

      Before this Court, on the 6th day of March 2014, the case upon appeal to revise or to
reverse your order was determined. This Court made its order in these words:
                    This case is an appeal from the appealable order signed
             by the trial court on May 9, 2013. After submitting the case on
             the appellate record and the arguments properly raised by the
             parties, the Court holds that the trial court’s order contains no
             reversible error. Accordingly, the Court affirms the trial
             court’s order.

                    The Court orders that this decision be certified below
             for observance.

             Judgment rendered March 6, 2014.



             Panel consists of Justices Jennings, Higley, and Sharp.
              Opinion delivered by Justice Higley.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




January 30, 2015
Date                                             CHRISTOPHER A. PRINE
                                                 CLERK OF THE COURT